Citation Nr: 0021494	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-10 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  What evaluation is warranted for the period from July 14, 
1997 for residuals of a cold injury of the feet.

2.  What evaluation is warranted for the period from July 14, 
1997 for residuals of a cold injury of the hands.

3.  What evaluation is warranted for the period from July 14, 
1997 for residuals of a cold injury of the face.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from September 1950 to April 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In the October 1997 decision, the RO granted service 
connection and assigned noncompensable ratings, effective 
July 14, 1997, for the disorders listed on the title page of 
this action.  The RO also assigned a 10 percent rating based 
upon multiple, noncompensable, service-connected disabilities 
effective July 14, 1997.  

In August 1998, due to a change in rating criteria, the RO 
assigned separate 10 percent evaluations for frostbite of 
each hand and each foot, effective January 12, 1998.  

In September 1999, the RO increased to 20 percent the rating 
for each foot, effective January 12, 1998.

In March 2000, the veteran appeared before the undersigned.  
He provided additional evidence, waiving RO consideration of 
it on the record while under oath.  Furthermore, the veteran 
raised the issue of entitlement to service connection for 
residuals of a cold injury to the ears.  The Board refers 
this issue to the RO for appropriate action.  Finally, the 
veteran withdrew his appeal with respect to a 10 percent 
rating based upon multiple, noncompensable, service-connected 
disabilities effective July 14, 1997.


FINDINGS OF FACT

1.  As applied to the veteran in this case, the amended 
regulation 38 C.F.R. § 4.104, Diagnostic Code 7122 (1999) for 
cold injury residuals, effective January 12, 1998, is more 
favorable than the prior regulation 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1997).

2.  The residuals of a service-connected cold injury to the 
right foot and to the left foot are manifested by persistent 
redness and tenderness with chronic pain syndrome, scaling of 
the plantar surfaces, discoloration of the skin and toenails 
(described as dermatophytosis and onychomycosis), and locally 
impaired sensation.

3.  The residuals of a service-connected cold injury to the 
right hand and to the left hand are manifested by persistent 
redness and tenderness with chronic pain syndrome, finger 
stiffness, weakened grip, scaling, discoloration of the skin 
and fingernails (described as dermatophytosis and 
onychomycosis), and locally impaired sensation.

4.  The residuals of a service-connected cold injury to the 
face are manifested by persistent redness and tenderness with 
chronic pain syndrome, discoloration of the skin (described 
as dermatophytosis) with bleeding cheeks, and locally 
impaired sensation.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent evaluation for 
bilateral residuals of a cold injury to the feet, from July 
14, 1997 to January 11, 1998, are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7122 
(1997).

2.  The criteria for a separate initial evaluation of 30 
percent for residuals of a cold injury of the right foot, on 
and after January 12, 1998, are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.25, 4.26, 4.104, Diagnostic 
Code 7122 (1999).

3.  The criteria for a separate initial evaluation of 30 
percent for residuals of a cold injury of the left foot, on 
and after January 12, 1998, are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.25, 4.26, 4.104, Diagnostic 
Code 7122 (1999).

4.  The criteria for an initial 30 percent evaluation for 
bilateral residuals of a cold injury to the hands, from July 
14, 1997 to January 11, 1998, are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7122 
(1997).

5.  The criteria for a separate initial evaluation of 30 
percent for residuals of a cold injury of the right hand, on 
and after January 12, 1998, are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.25, 4.26, 4.104, Diagnostic 
Code 7122 (1999).

6.  The criteria for a separate initial evaluation of 30 
percent for residuals of a cold injury of the left hand, on 
and after January 12, 1998, are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.25, 4.26, 4.104, Diagnostic 
Code 7122 (1999).

7.  The criteria for an initial 30 percent evaluation, but no 
more, for residuals of a cold injury to the face, from July 
14, 1997 to January 11, 1998, are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7122 
(1997).

8.  The criteria for an initial 30 percent evaluation for 
residuals of a cold injury to the face, on and after January 
12, 1998, are met.  38 U.S.C.A. §§  1155, 5107 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7122 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original disability evaluations 
assigned following an award of compensation and, as such, the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Disability 
ratings are determined by applying the criteria set forth in 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In such 
a case as this, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  
After reviewing the evidence, the Board is satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Factual background

A September 1995 private examination report notes that the 
veteran had a moderately symptomatic trigger finger involving 
his right middle finger.  

VA examined the veteran in August 1997.  He reported that his 
feet were always numb and he could not feel his feet.  He 
also complained of aching.  He indicated that his feet 
continually peeled (sometimes "to the quick") and did so 
since service.  With respect to his face, he explained that 
in and around the first frost, his nose would swell and turn 
red and painful.  This condition could last for several 
weeks.  With respect to his hands, he explained that for the 
past several years, digits two, three and four on the right 
hand would "draw up" in the morning.  He explained that he 
would have to work the stiffness out of them.  He experienced 
a dead ache to his thumb, the end of the finger of the left 
hand.  He indicated that if he tried to work or strain the 
hand, he would have more pain to this same region.  He 
elaborated that this had been growing progressively worse.  
Physical examination revealed that he was in no acute 
distress.  There was no abnormality with his nose at that 
time.  He appeared to have a rhinophyma, probably from an 
acne rosacea type pattern.  His hands and feet were both 
worn.  There were no skin changes, except for the peeling, 
which was obvious to the plantar aspect of the feet and 
coming up on the lateral medial aspect of the heels.  In 
fact, there were two to three small scabbed regions on the 
right foot where skin had been removed from these peeling 
regions.  He had no onychomycosis to the toenails 
bilaterally, although there were two parallel hypopigmented 
lines to the nail of the great toe on the left foot.  The 
capillary refill was two seconds to all extremities.  There 
was no gross abnormality of the hands or the feet, otherwise.  
The pulses distally were intact, 2+ and equal.  He had good 
range of motion of the feet as well as the hands.  The grips 
were 3/5 bilaterally.  The examiner's assessment was probable 
frostbite injury to the face, hands and feet with 
intermittent pain syndrome worsened by cold temperatures, and 
skin lesions, not otherwise specified, to the distal 
extremities bilaterally, probable fungal etiology.   

VA examined the veteran again in September 1998.  The 
examiner noted the claims file was not available for review.  
The veteran reported that his feet scaled all of the time.  
He also indicated that fungus grew on his feet, as well as 
blisters.  He described that his skin would get hard and 
split down to the quick.  Although medicines helped 
temporarily, the problems would return in a few weeks.  He 
reported that his feet would itch, burn, crack, and hurt.  
His feet would chill easily and occasionally swell.  With 
respect to his hands, the digits would stiffen.  In the 
morning, after waking up, he often had flexed digits that he 
would have to loosen up.  According to the veteran, his hands 
were cold sensitive and they turn light and dark.  He added 
that his feet do this also.  His hands and feet always feel 
cold.  Since service, he described small, café au lait 
maculas to the upper arms that turn red and dark and leave 
scars.  They were dry and non-oozing lesions, approximately 7 
millimeters in diameter.  Physical examination revealed that 
his handgrip was 3/5 bilaterally.  The hands were normal in 
appearance.  The hands felt warm and there was three-second 
capillary refill in them.  His feet were sore to the touch, 
especially in the plantar regions.  He had fungus and 
thickened skin secondary to excessive fungus.  Although he 
complained of color changes consistent with Raynaud's 
syndrome, it was not present on examination.  Color 
photographs of the veteran's feet were taken.  The examiner's 
assessment was cold injury residuals to the hands and feet 
with chronic pain syndrome and chronic feelings of cold feet 
and hands; scattered skin lesions of unclear etiology, 
Raynaud's phenomenon, bilateral onychomycosis, and tinea 
pedis.  

VA examined the veteran in July 1999.  The veteran reported 
that when he washed his face, his nose swelled and turned 
red, and the skin on his cheeks bled.  He described his feet 
as painful and his hands as stiff and painful.  Physical 
examination revealed that his fingers were cold.  Strength in 
both hands was 3+/5 (normal is 5/5).  The toes were cool.  
The toes and the plantar surface of both feet were red.  The 
plantar surface of both feet had flaking.  The nails of both 
feet had discoloration.  His nose and cheeks were red.  The 
examiner's impression was status post frostbite to the face, 
hands, and feet; as well as, dermatophytosis and 
onychomycosis, both related to frostbite.  An August 1999 
addendum included color photographs of the veteran's feet and 
face.

In March 2000, the veteran appeared before the undersigned at 
the RO.  The veteran's testimony essentially echoed the prior 
description set out in the VA examination reports.  He 
elaborated that he also develops blisters on his ears, which 
are similar to the ones that appear on his face, hands, and 
feet.  He provided a written statement from a friend.  The 
friend essentially corroborates the veteran's testimony with 
respect to the frequency of the blister flare-ups on his 
face.



Analysis

The RO originally evaluated the veteran's frostbite residuals 
under 38 C.F.R. § 4.104, Diagnostic Code 7122.  Under the 
criteria of Diagnostic Code 7122 in effect when the veteran 
filed his claim, prior to January 12, 1998, mild symptoms of 
a cold injury or chilblains warranted a 10 percent evaluation 
if unilateral, and the same evaluation, a 10 percent 
evaluation, if bilateral.  With persistent moderate swelling, 
tenderness, redness, etc., bilateral symptoms warranted a 30 
percent evaluation.  With loss of toes, or parts, and 
persistent severe symptoms, unilateral cold injury residuals 
warranted a 30 percent evaluation; bilateral severe residuals 
warranted a 50 percent evaluation.

By regulatory amendments effective January 12, 1998, the 
schedular criteria for evaluating cold injury residuals were 
revised.  See 62 Fed. Reg. 65,07 (Dec. 11, 1997).  The 
revised rating criteria for cold injury residuals under 
Diagnostic Code 7122 provide, for unilateral injury, a 10 
percent evaluation with pain, numbness, cold sensitivity, or 
arthralgia, or a 20 percent evaluation with pain, numbness, 
cold sensitivity, or arthralgia plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts.  Each affected part (in this case both feet, 
both hands, and the face) is to be evaluated separately, and 
the ratings combined in accordance with 38 C.F.R. §§ 4.25 and 
4.26.  The Board also notes that Diagnostic Code 7122 was 
again revised, effective in August 1998, to reflect that the 
covered disability was residuals of "cold injury" rather than 
residuals of "frozen feet," but that change is not relevant 
to this claim.

The criteria more accurately reflect the range of effects 
that cold injury may produce, such as arthralgia, tissue 
loss, nail abnormalities, numbness, locally impaired 
sensation, and color changes.  Note (1) following the Code 
provides in pertinent part that complications such as 
peripheral neuropathy should be separately evaluated under 
other diagnostic codes.

The rating criteria for residuals of cold injury in the 
Schedule were again amended, effective August 13, 1998, in 
order to incorporate additional comments VA had received on 
the proposed criteria.  See 63 Fed. Reg. 37778 through 37779 
(July 14, 1998).  The additional amendment slightly revised 
Note (1) to 7122.  What remained unchanged was the pertinent 
provision that complications such as peripheral neuropathy 
should be separately evaluated under other diagnostic codes. 
However, it now states that disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., should be 
separately evaluated unless they are used to support an 
evaluation under Diagnostic Code 7122. Id.  It was also noted 
that arthralgia is but one type of pain that will satisfy the 
evaluation criterion. 63 Fed. Reg. 37779 (July 14, 1998).  
The revised rating criteria provide that each affected part 
will be rated separately and combined in accordance with §§ 
4.25 and 4.26.  Note (2) following Diagnostic Code 7122.

Since the regulations were changed during the pendency of 
this appeal, the veteran is entitled to have applied 
whichever set of regulations provide him with the higher 
rating--at least after the January 1998 effective date of the 
new regulations. See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  Thus, the Board will specifically apply the 
"old" criteria to the evidence dated before January 12, 1998 
and apply both sets of criteria to the evidence on and after 
that date.  VA O.G.C. Prec. Op. No. 3-2000 (April 10, 2000).



1.  Rating Under Old Criteria

The Board finds that the evidence overall establishes that 
the veteran's cold injury residuals of the feet, hands and 
face have essentially been stable during the entire period of 
the claim and appeal.  

The Board finds that the veteran's complaints of foot pain, 
together with objective evidence (to include photographs) of 
intermittent pain syndrome worsened by cold temperatures, 
skin lesions described as dermatophytosis and onychomycosis 
(both related to frostbite by VA examination in July 1999), 
with tenderness and redness are sufficient to meet the 
criteria for a 30 percent evaluation for cold injury 
residuals under the "old" criteria.  Thus, an increased 
evaluation to 30 percent for the feet is warranted under the 
old criteria, when the pain described by the veteran at his 
personal hearing is considered with the objective evidence on 
VA examinations for cold injury residuals.

Likewise, the Board finds that a 30 percent rating is 
warranted for cold injury residuals of the hands.  The 
medical evidence of record with respect to the hands echoes 
the clinical findings of the feet, as described in the 
foregoing paragraph.  Furthermore, the veteran's bilateral 
hand grip was consistently less than normal on various 
examinations.  Moreover, it was noted that he experienced 
stiffness in the hands as well.  Thus, an increased 
evaluation to 30 percent is warranted for the hands under the 
old criteria, when the symptoms described by the veteran at 
his personal hearing are considered with the objective 
evidence on VA examinations for cold injury residuals.

The Board also finds that a 30 percent rating is warranted 
for cold injury residuals of the face during this period.  
For example, the medical evidence clearly shows that the 
veteran experienced lesions (described as dermatophytosis) on 
his face due to frostbite.  Furthermore, his nose and face 
were also described as red, and he testified that his face 
would bleed after he would wash his face.  Thus, an increased 
evaluation to 30 percent for the face is warranted under the 
old criteria, when the symptoms described by the veteran at 
his personal hearing are considered with the objective 
evidence on VA examinations for cold injury residuals.

However, an evaluation in excess of 30 percent for the feet, 
hands or face cannot be granted under the pre-1998 criteria.  
Under the old criteria, a 50 percent evaluation is available 
only where there are bilateral, severe residuals.  While the 
evidence establishes that the veteran has bilateral, 
symptomatic cold injury residuals, the evidence does not 
establish that the residuals have been severe at any time 
during the period of this initial evaluation.  In particular, 
the Board finds that the evidence that the veteran was able 
to stand and squat, had a normal gait, with some scaling of 
the plantar surfaces, and use his hands, is contradictory to 
a finding that severe residuals were present or loss of body 
parts.

2. Rating under New Criteria, on and after January 12, 1998

Under the revised criteria, in effect as of January 12, 1998, 
each affected body part may be evaluated separately.  
Therefore, after applying the criteria to the facts in this 
case, the Board finds that a separate 30 percent rating is 
warranted for each foot; a separate 30 percent rating is 
warranted for each hand; and a 30 percent rating is warranted 
for the veteran's face.  The evidence after January 12, 1998 
clearly shows that the veteran experiences chronic pain 
syndrome of the feet, hands, and face, with numbness and cold 
sensitivity.  Furthermore, the evidence shows that his feet 
and hands have had tissue loss, nail abnormalities, color 
changes, and locally impaired sensation.  The same is true 
with respect to his face, except for nail abnormalities.  
Pursuant to Diagnostic Code 7122, the criteria for respective 
30 percent ratings for each foot, each hand, and the face 
have been met.

The Board notes that 30 percent is the maximum rating allowed 
under the amended Diagnostic Code 7122.


Conclusion

Therefore, the Board finds that prior to January 12, 1998, a 
bilateral rating of 30 percent is warranted for the feet; a 
bilateral 30 percent rating is warranted for the hands; and a 
30 percent rating is warranted for the face.

The Board also finds that, on and after January 12, 1998, a 
separate rating of 30 percent is warranted for each foot; a 
separate rating of 30 percent is warranted for each hand; and 
a rating of 30 percent is warranted for the face.  As noted 
above, while the amended regulations appear to favor the 
veteran more than the old ones, VA is prohibited from 
applying the amended regulations for residuals of cold injury 
prior to January 12, 1998.

Furthermore, pursuant to the amended Diagnostic Code 7122, 
Notes 1 and 2, consideration of separate Diagnostic Codes 
would be inappropriate because the Board has supported the 
foregoing ratings, on and after January 12, 1998, using the 
diagnosed residual effects of the cold injuries to his feet, 
hands and face.  
 

ORDER

Entitlement to a 30 percent initial evaluation for bilateral 
cold injury residuals of the feet, from July 14, 1997 to 
January 11, 1998, is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

A separate initial evaluation of 30 percent for cold injury 
residuals of the right foot, on and after January 12, 1998, 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.

A separate initial evaluation of 30 percent for cold injury 
residuals of the left foot, on and after January 12, 1998, is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to a 30 percent initial evaluation for bilateral 
cold injury residuals of the hands, from July 14, 1997 to 
January 11, 1998, is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

A separate initial evaluation of 30 percent for cold injury 
residuals of the right hand, on and after January 12, 1998, 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.

A separate initial evaluation of 30 percent for cold injury 
residuals of the left hand, on and after January 12, 1998, is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

An initial evaluation of 30 percent for cold injury residuals 
of the face from July 14, 1997 is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

